                                                                              Ea,t1mi Pl•trlct of Kentucky
                                                                                     FIL ID
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY                           FEB 21 2020
                                 CENTRAL DIVISION
                                   AT LEXINGTON                                       AT LEXINGTON
                                                                                    lt)BERT R. CARR
                                                                               CLERK U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,                          CRIMINAL ACTION NO. 5:17-118-KKC
         Plaintiff,



 V.
                                                           OPINION AND ORDER



 ROBERT CHIPPERFIELD, JR.,
 ROBERT EARL WALLACE,
 TORREY WARD, and
 NADER SARKHOSH,
         Defendants.



                                           *** *** ***

      This matter is before the Court on t he government's notice of intent to introduce 404(b)

evidence (DE 329) and the Defendants objections (DE 341), which the Court will construe as

a motion in limine. The notice, which is incorrectly docketed as a motion, expresses the

government's intent to introduce evidence of previous drug trafficking involving planes flown

by Defendant Nader Sarkhosh and his employees at Starjet. Defendant Sarkhosh's motion

in limine seeks to prohibit the introduction of such evidence. Defendants Torrey Ward and

Robert Chipperfield each joined in Sarkhosh's motion. (DE 360, 361.) For the reasons stated

below, the Defendants' motion in limine (DE 341) is GRANTED IN PART and DENIED IN

PART.

      Robert Earl Wallace also joined in Sarkhosh's motion in limine. (DE 400.) However, in

light of his rearraignment, the motion is moot as to Wallace.




                                                1
                                           I. BACKGROUND

      The government's notice describe s two overall incidences of prior conduct related t o

Defendant Sarkhosh: the 2008 H awaii Incident and the 2010 Hollywood Conspiracy. The

government seeks to introduce testimony and evidence regarding both of those incidences.

      In 2008, a plane chartered through S tarjet-a company co-owned by Sarkhosh-was set

to fly from Los Angeles, California to H awaii with $1.5 million worth of marijuana on board.

Passengers on the plane were posing as a film crew heading to a photoshoot. The marijuana

was disguised as film equipment. Some of the "equipment" did not fit on the plane and the

passengers refused to let the pilots atte mpt to repackage it. Additionally, other "equipment"

wa s late, and the passengers refused t o take off without it. Police were summoned and the

drugs were seized.

      In 2010, law enforcement broke up a Los Angeles drug trafficking ring (the "Hollywood

Drug Ring") that used planes chartered through Starjet. The Hollywood Drug Ring would

ship hundreds of pounds of cocaine from Los Angeles to Baltimore and millions of dollars in

drug proceeds from Baltimore back to Los Angeles. Fourteen people were indicted in the

conspiracy, including a pilot named Leonard Concepcion, who flew the drugs and cash on

twelve different roundtrip flights.         Flight records show Sarkhosh serving as pilot-in-

command or second-in-command on eight individual flights. (DE 33 1-1 at 3-10.)           The

government's motion describes two insta nces involving the Hollywood Drug Ring where law

enforcement intercepted drugs and money. First , on September 28, 2010, a plane chartered

through Starjet 1 was flying the Hollywood Drug Ring when law enforcement stopped the

plane in Salina, Kansas.          Authorities seized 48 kilograms of cocaine on that flight.

Concepcion told law enforcement Peku Karu-the other co-owner of Starjet-informed him



1   Concepcion and Sarkhosh were not on this flight.
                                                   2
of the incident. Concepcion claimed that he grew concerned about continuing to fly for the

Hollywood Drug Ring and discussed those concerns with Karu and Sarkhosh. Concepcion

further stated that Karu and Sarkosh r eassured him that law enforcement said Starjet did

nothing wrong and he should continue doing the flights. Second, on November 2, 2010, a

plane chartered through Starjet2 was flying the Hollywood Drug Ring back to California when

law enforcement seized luggage containing drug proceeds and arrested the passengers and

Concepcion.   Sarkhosh served as pilot -in-command and Concepcion served as second-in-

command on this flight. Law enforcement seized $763,815 of drug proceeds from a suitcase,

$24,366.50 of drug proceeds in a backpack, and $40,000 of drug proceeds from an airplane

microwave. Concepcion stated that the money in the microwave was payment for the flight.

Notably, the Hollywood Drug Ring exclusively made payments in cash. Additionally, there

is evidence that proceeds from the Hollywood Conspiracy were structured into a business

account by the name of World Jet. The various deposits were structured to avoid the filing

of a Currency Transaction Report ("CTR"). Sarkhosh was one of two directors of World Jet,

and Concepcion served as its chief financial officer.     Sarkhosh and Concepcion were the

authorized signers on that account.        Concepcion eventually pleaded guilty to money

laundering in connection with this conspiracy. According to his plea agreement, Concepcion

was not aware that the traffickers were moving drugs, but he knew they were doing

something suspicious and their money was coming from illegal activities.

   In the present case, the Defendants are accused in connection with a drug conspiracy

occurring from 2014-2017 (the "Carlson Conspiracy"). In the Carlson Conspiracy, private

aircrafts were used to fly large quantities of cocaine, methamphetamine, and marijuana



2 The plane used in the November 2, 2010 incident had the tail number N213BA and was owned by

Marquez Brothers Aviation, LLC at the time of the incident. The pla ne N213BA was later purchased
by Starjet.

                                                3
disguised as computer servers from t he West Coast to various cities on the East Coast.

Suitcases full of cash would travel in t he reverse. Payment of bills was done exclusively in

cash, which Carlson sometimes hid in t he airplane's microwave. The government describes

a specific incident in the Carlson Conspiracy where Carlson and his associates accidentally

left a suitcase in the trunk of a car. Although the plane had traveled a significant distance,

Carlson had the pilots turn around to pick up the suitcase.        Addit ionally, the Carlson

Conspiracy also used structured deposit s to avoid CTRs.

   The government asserts that evidence and testimony related to the 2008 Hawaii Incident

and 2010 Hollywood Conspiracy are admissible under Federal Rule of Evidence ("FRE")

404(b) to support Sarkhosh's knowledge and intent to participate in the Carlson Conspiracy.

Defendants argue that the evidence and testimony is inadmissible because the proposed

evidence does not satisfy the three-part test for admissibility under FRE 404(b).

   As further explained below, the Court finds that the evidence and testimony related to

the 2008 Hawaii Incident should not be admitted under FRE 404(b) because there is no

evidence to suggest Sarkhosh was personally involved with that incident. Regarding the

evidence and testimony related to the 2010 Hollywood Conspiracy, the evidence will be

admissible only if it is apparent that t he probative value of the evidence is not outweighed

by the danger of unfair prejudice and after the government has laid the proper foundation.

                                        11. ANALYSIS

   Evidence of a crime, wrong, or other act is not admissible to prove a person's character in

order to show that on a particular occasion the person acted in accordance with the

character," however, such evidence may be admissible for another purpose, "such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, and

lack of accident." Fed. R. Evid. 404(b). The Sixth Circuit uses a three -step inquiry for

determining whether evidence is admissible under FRE 404(b): (1) the court must make a

                                              4
preliminary determination regarding whether there is sufficient evidence that the "other

acts" took place; (2) the court must determine whether those "other acts" are admissible for

a proper purpose under FRE 404(b); and (3) the court must determine whether the "other

act" evidence is more prejudicial than pr obative under FRE 403. United States v. Lattner, 385

F .3d 947, 955 (6th Cir.2004).

   Regarding step one, the sufficiency standard of FRE 404(b) is not particularly

burdensome. It only requires that the "jury can reasonably conclude that the act occurred

and that the defendant was the actor." Huddleston v. United States, 485 U.S. 681, 689 (1988).

"The fact that the testimony establishing a defendant's other acts is impeachable does not

render the evidence irrelevant or insufficient." United States v. Johnson, 458 F. App'x 464,

4 70 (6th Cir. 2012). The Sixth Circuit h as found that "the testimony of a single witness is

sufficient for a reasonable jury to conclude that the defendant committed the prior acts, even

where the witness is less than completely reliable." United States v. Thompson, 690 F. App'x

302, 307 (6th Cir. 2017) (The court foun d that the sufficiency standard was fulfilled where

two convicted felon witnesses, who held strong personal views against the defendant, testified

as to the prior acts.); Johnson, 458 F. App'x at 470; United States v. Sandoval, 460 F. App'x

552, 562 (6th Cir. 2012) (The court foun d that the sufficiency standard was fulfilled where

one uncorroborated witness involved in the prior acts testified as to the defendant's

involvement in the acts.).

   At step two, the other acts evidence is offered for a proper purpose if (a) the evidence

relates "to a matter which is 'in issue,"' and (b) the conduct involved was "substantially

similar and reasonably near in time to the offenses for which the defendant is being tried."

United States v. Blankenship, 775 F.2d 735, 739 (6th Cir. 1985) (citing United States v. Ring,

513 F.2d 1001, 1005 (6th Cir.1975)). The evidence must be "probative with regard to the

purpose for which it is offered." United S tates v. Jenkins, 345 F.3d 928, 937 (6th Cir. 2003).

                                               5
   Finally, step three involves an inquiry as to whether the probative value of the evidence

is substantially outweighed by the danger of unfair prejudice. The availability of other means

of proof is one factor to be considered in determining whether the probative value of the

evidence is substantially outweighed by the danger of unfair prejudice. United States v.

Merriweather, 78 F.3d 1070, 1077 (6th Cir. 1996) (citing Huddleston, 485 U.S. at 688).

   A. The 2008 Hawaii Incident.

   The Court must first determine whether there is sufficient evidence that the other acts

relating to the Hawaii Incident took place. The Court finds that there is sufficient evidence

that the prior acts related to this incide nt occurred. Concepcion, Sarkhosh, and Karu all

recalled the incident in various interviews with agents. (DE 331-1 at 1-2, 331-2 at 4, 331-5 at

5, 331-6 at 3.) The jury could reasonably conclude that the acts occurred based on the reports

of investigation ("ROI") from those interviews alone. However, Defendant Sarkhosh was not

necessarily the actor in the prior acts. Although the plane used in the Hawaii Incident was

chartered through Starjet-a company co-owned by Sarkhosh-the government has not

directed the Court to any evidence that he was personally involved with that incident.

   Additionally, the evidence does not pass muster under step two. The government seeks

to introduce evidence related to the Hawaii Incident to show knowledge and intent to

participate in the Carlson Conspiracy. Knowledge and intent to participate in the Carlson

Conspiracy will likely be two central issues in Sarkhosh's case. Thus, the evidence relates t o

a matter "in issue." However, the conduct involved in the Hawaii Incident is not substantially

similar to the conduct alleged in the Carlson Conspiracy. First, both incidences involve

entirely different sets of people. Second, there is no evidence t hat Sarkhosh was personally

involved in the Hawaii Incident. Accordingly, the Court finds that the Hawaii Incident and

the Carlson Conspiracy are not substantially similar. Thus, the evidence of prior acts

relating to the Hawaii Incident will be excluded.

                                              6
   B. The 2010 Hollywood Conspiracy.

   The Court must first determine whether there is sufficient evidence that the other acts

relating to the Hollywood Conspiracy t ook place. The Court finds that there is sufficient

evidence that the prior acts related to this conspiracy occurred. First, fourteen people were

indicted in the Hollywood Conspiracy, including pilot and potential witness Leonardo

Concepcion, who eventually pleaded guilty to money laundering conspiracy.           Although

Sarkhosh was not indicted in the Hollywood Conspiracy, flight logs put him as pilot-in-

command or second-in-command on eight flights involving the traffickers from the Hollywood

Conspiracy. (DE 331-1 at 3-10.) Sarkhosh argues that there is no evidence supporting that

he knew of the Hollywood Conspiracy in real time other than Concepcion's unsubstantiated

claims that Sarkhosh told him mid-air that "he [Sarkhosh] thought that the traffickers were

transporting dr ugs" and (2) "they [Karu and Sarkhosh] reassured him that law enforcement

said that Starjet did nothing wrong and that he should continue doing the flights." (DE 341

at 12.) The government represents, however, that it will not present evidence that Sarkhosh

had knowledge of the Hollywood Conspiracy in real time.         (DE 353 at 4.)   Instead, the

government's position is that Sarkhosh's eventual discovery that the Hollywood Drug Ring

was transporting cocaine and money on flights that he piloted is relevant to Sarkhosh's

knowledge and intent to participate in the Carlson Conspiracy-a conspiracy in which

Sarkhosh piloted flights that transported drugs and money by a similar method and manner

as the Hollywood Conspiracy. Second, Concepcion and Sarkhosh, recalled the Hollywood

Conspiracy in their interviews with agents.       (DE 331-2 at 3, 331-5 at 7). And although

Concepcion's recollection of conversations he had with Sarkhosh and Karu are

uncorroborated, his recollection is sufficient for a jury to reasonably conclude that the

conversations occurred and that Sarkhosh was the actor. Sarkhosh argues that Concepcion

is a pathological liar and that evidence from his post-arrest interview from 2010 contradicts

                                              7
his representations to law enforcement in the Carlson Conspiracy investigation. (DE 341 at

6, 18.) However, "the testimony of a single witness is sufficient for a reasonable jury to

conclude that the defendant committed the prior acts, even where [he] is less than completely

reliable[,]" and "[t]he fact that the testimony establishing [the] defendant's other acts is

impeachable does not render the evidence irrelevant or insufficient." Thompson, 690 F . App'x

at 307; Johnson, 458 F. App'x at 470; S a ndo val, 460 F . App'x at 562. Thus, the Court finds

that there is sufficient evidence that the prior acts occurred relating to the Hollywood

Conspiracy. Whether Concepcion is credible is something that can, and should, be explored

on cross-examination if he testifies.

   The Court must next determine whether the other acts are admissible for a proper

purpose under FRE 404(b). The Court finds that the evidence relating to the Hollywood

Conspiracy is admissible for a proper purpose.       The government seeks to offer evidence

relating to the Hollywood Conspiracy t o show knowledge and intent to participate in the

Carlson Conspiracy. As stated above, the government's position is that Sarkhosh's eventual

discovery that the Hollywood Drug Ring was transporting cocaine and money on flights that

he piloted in the Hollywood Conspiracy is relevant to whether Sarkhosh knew that Carlson

was transporting drugs and money on flights he piloted in the Carlson Conspiracy and

whether he intended to join and further that conspiracy. The government further contends

that the similarities between the Hollywood Conspiracy and the Carlson Conspiracy help to

prove Sarkhosh's state of mind. In the present case, the conspiracy to distribute controlled

substances charges requires that the government prove that Sarkhosh joined the conspiracy

and was "aware of the object of the conspiracy and that he voluntarily associated himself

with it to further its objectives[,]" United States v. Hodges, 935 F .2d 766 (6th Cir. 1991), and

the conspiracy to commit money laundering charge requires the government to prove that

Sarkhosh "knowingly and voluntarily" joined the conspiracy.          Knowledge and intent to

                                               8
participate in the Carlson Conspiracy will likely be two central issues in Sarkhosh's case.

Thus, the Court finds that the evidence relates to a matter "in issue." The Court also finds

that the Hollywood Conspiracy and the acts involved therein are substantially similar and

reasonably near in time to the offenses for which Sarkhosh is being tried. The conspiracies

had the following similarities: both involved flights piloted by Sarkhosh; both involved drug

trafficking on private planes with large sums of drugs moving from west to east and large

sums of cash moving from east to west; both involved exclusive cash payments for services;

and both involved hiding money in a n airplane microwave.          And although Sarkhosh

highlights differences between the two conspiracies-mainly that the conspiracies involved

different actors and the planes used in the Hollywood Conspiracy were not owned by

Sarkhosh-Sarkhosh's presence on flights in both conspiracies is an overwhelmingly

significant similarity. The acts involved in the Hollywood Conspiracy are also reasonably

near in time to the Carlson Conspiracy as they occurred only a few years before the start of

the Carlson Conspiracy. The Court also finds that the acts of the Hollywood Conspiracy are

probative with regard to knowledge and intent to participate in the Carlson Conspiracy.

Sarkhosh's presence on planes involved in the Hollywood Conspiracy and his knowledge of

the nature of that conspiracy after the fact is probative of whether Sarkhosh knew Carlson

was transporting money and drugs on flights piloted by him and whether he intended on

joining that conspiracy.   Accordingly, the Court finds that the evidence relating to the

H ollywood Conspiracy is admissible for a proper purpose.

   Finally, the Court must determine whether the probative value of the other act evidence

is substantially outweighed by the danger of unfair prejudice. One consideration in this

analysis is whether there are other available means of proof. See Merriweather, 78 F.3d at

1077 (citing Huddleston, 485 U .S. at 688). The Court recognizes that the evidence relating

to the Hollywood Conspiracy is probative of Sarkhosh's knowledge and intent to participate

                                             9
in the Carlson Conspiracy. However, if there is otherwise sufficient evidence to support

Sarkhosh's knowledge and intent to participate in the Carlson Conspiracy, evidence relating

to the Hollywood Conspiracy should not be admitted. At this time, the Court is unable to

determine whether the overall probative value of the Hollywood Conspiracy evidence is

substantially outweighed by the danger of unfair prejudice to Sarkhosh. It is difficult for the

Court to speculate on the forefront regarding the propriety of t he other act evidence without

knowing what other evidence the government possesses to support Sarkhosh's knowledge

and intent to participate in the Carlson Conspiracy. Accordingly, during the trial, if the

government believes that the other act evidence is necessary to its case-in-chief, it may

approach the bench and ask the Court for permission to admit the evidence. Additionally,

the government must lay the appropriat e foundation before such evidence will be admissible

and be prepared to demonstrate why the probative value of the evidence is not substantially

outweighed by the danger of unfair prejudice. Likewise, Sarkhosh should object ifhe believes

the evidence is irrelevant, overly prejudicial, or not necessary. If such evidence is admitted,

the Court will give a limiting instruction to mitigate the risk of prejudice.


                                       III.CONCLUSION

   Based on the foregoing, the Court HEREBY ORDERS as follows:

   (1) Defendants' motion in limine (DE 341) is GRANTED IN PART and DENIED IN

       PART. Defendants' motion is GRANTED to the extent it seeks to exclude evidence

       relating to the 2008 Hawaii Incident and DENIED to the extent it seeks to exclude

       evidence relating to the 2010 Hollywood Conspiracy.

   (2) The motion in limine is DENIED AS MOOT as to Robert Earl Wallace.




                                               10
(3) If the government seeks to introduce evidence relating to t he 2010 Hollywood

   Conspiracy, it shall seek the Court's permission and lay the appropriate foundation

   before doing so.

Dated February 21, 2020.




                                        11
